t«o
                                                              es
                                                              cn

                                                              X
                                                              O        a:o
     9                                                                  ...a..-
                                                              co       scn&J;'
                                -CfZ    lc£)^ms               o
                                                                        .OTO



                                                              c?
                        Cbf^oTi^,.                            OS
                                                              o
                                                                       X-T'l
                                                                       '•>>




                                  v>e, Cv ^'(i_ZhWcX(A/Xi

x^cks:
_'\o 'TX. C,-           VVJ^ ,,_.Cb'^^X>rr(2jV:V'» .Pi^C\
                                  16 RL-Q-!^-- SXKXXto^r
                    uco (kmt^ - y                             -
                                         X5_            -:~
              X Xo.e:    -^-1              n X_
     _Xe vexk           -wA- U65     ^
-Hi -Xc>-U)£(X SXVxA oumX t6u.R/ XXO.X.
    ^'\d\ -XcV -TXkW^ _CAf«x^^          --
    X O&an^X                                       -V^v UK^ch R.
          VXVvtMriOA p^ cxg_ 0(%S __CktjX »R\vji mkh,
            Cv tVaG^v\bVcfc^_^X X
         ___, _.XV» X                  c™                         (f
                         -h^- ^V\ Xf^XlCvvi
                 vVVqxX^:^aiX#:&oV^v_i^ JXi.
                            (Xf:us/L 0^

                                PiO-!i^5^59V^
                                 ' 1        ' ^
                                                                                  y
                                        •^tno   ri£tE£SO=^Sd.
                                                   "SAT'i A?-no?-2io t;.< tsc;
                                                   RIO GRiitf^De OlSTRicf^^'
                                                     24 fiOV 2015 PM


                    rfiojx n
                                                     lxPTK
^y.-:    O                                                                                                    \am^N
         'r?
 «ic'    *:          V-
                     >—
                     c
             o
                                                                                                     \\K
—fc:
             CO
                     UJ

  o._        o
  o-^        *
  1-1.       u?                                  ScXr^
             0
             e>-»




jgca                           7S205-30373S          .1,j,I,I./1,.JJI.|//I„/II,m/|),Hm||,.Ill,hfl,,„,,/!,/),//).